 

Case 5:1§-cv-00089-G Document 1-7 Filed 01/31/19 Page 1 of 16

FILED
§ “’AN 1 5 2019
53 .°
lN THE msch coURT 0F LlNCOLN coUNTY “"'¢@-_'~'@¢i,;;,g,@-r@im
sTATE oF oKLAHoMA '°"WW
THE crrY 01= PRAGUE, oKLAHOMA
and PRAGUE PUBLIC WoRKs AUTHORITY,
Plaintifrs,
/'
vs. CaseNo. C, 5 "Q.bici` la

CAH ACQUISITION COMPANY 7, LLC;
HMC/CAH CONSOLIDATED, INC.;

RURAL COMMUNITY HOSPITALS OF
AMERICA, LLC; EMPOWER H.M.S.; JORGE A.
PEREZ; WCS CORPORATION, INC., successor~
by-merger to CPP WOUND CARE #24; LlNCOLN
COUNTY TREASURER AND BOA`RD OF
COUNTY COMMISSIO_NERS; and

JOI-IN DOES 1-10,

 

Defendants.

PETITION
Plaintiffs, the City of Prague, Oklahoma, and Prague Public Works Authority, for their

claims against Defendants,' allege and state as follows.

PARTIES, JURISDICTION AND VENUE

l. City of Prague, Oklahoma (“Prague”), is an Oklahoma municipal governmental
corporation, created pursuant to Title 11 O.S. § 1-101 et seq.

2. Prague is the owner of the real property upon which the Prague Community
Hospital (the “Hospital”) sits, and the building within which the Hospital operates.

3. Plaintiff Prague Public Works Authority (“PPWA”) is an Oklahoma public trust,
created pursuant to Title 60 O.S. § 176 et seq.

4. Defendant CAH Acquisition Company 7, LLC (“CAH 7”) is a Delaware limited
liability company that is registered with the Oklahoma Secretary of State to do business in

Oklahoma. CAH 7 entered into a Lease Agreement with Prague and PPWA for the lease of the

 

 

 

Case 5:19-cv-00089-G Document 1-7 Filed 01/31/19 Page 2 of 16

facility and real property known as the Prague Community Hospital, located at 1322 Klabzuba,
Prague, Oklalroma, 74864 (the “Hospital Prernises”).

5 . Defendant HMC/CAH Consolidated, Inc. (“HM ”) is a Delaware corporation with
its principal place of business at 1100 Main Street, Suite 2350, in Kansas City, Missouri, 64105
and is the sole member ot` CAH 7. Upon information and belief, as well as Paragraph 1.12 of the
Lease Agreernent, HMC owns, controls, and operates CAH 7.

6. Defendant Rural Community Hospi_tals of America,' LLC (“RCHA”) is believed to
be a single-member West Virginia limited liability company with its principal office in Kansas
City, Missouri. RCHA is the company with the contractual right and duty to manage the Hospital.
(See Lease Agreement, Paragraph 1.10.)

7. Defendant Empower H.M.S. (“Empower”) is believed to be a Florida limited
liability company which conducts business in Oklahoma, and may have a contract with RCHA to
manage the Hospital.

8. Defendants Lincoln County Treasurer and Boa.rd of County Commissioners
(“County Officers”) have an interest in the property which is the subject of this litigation due to
unpaid ad valorem taxes.

9. Defendant Jorge Perez is a managing director ofI-IMC, and is in direct and constant
control of HMC and RCHA.

lO. WCS Corporation, lnc. (“WCS”), successor-by-merger to CPP Wound Care #24,
sued CAH 7 on December 21, 2018, in the District Court of Lincolri County, State of Oklahoma,
Case No. CJ-2018-188, for monies owed under a certain Wound Care Ser'vices Agreement.

ll. John Does l-lO (“John Does”) are unknown entities and/or individuals whom

Plaintiffs are currently unable to identify despite diligent efforts. The John Does, inside and

 

 

Case 5:19-cv-00089-G Document 1-7 Filed 01/31/19 Page 3 of 16

outside of Oldahoma, are affiliates, subsidiaries, owners, investors, and/or contracting parties with
Perez, CAH 7, HMC, and RCHA. The John Does improperly and wrongfully gained monies, and
ill-gotten gains, from the Hospital and Plaintiffs.

12. In this action, Plaintiffs seek, among other things, damages under the Lease
Agreement, as well as equitable relief including (i) piercing of the corporate veils of CAH 7 , HMC,
and RCHA, (ii) an accounting,-(iii) an appointment of a receiver over CAH 7, and RCHA in order
to continue uninterrupted operations of the Hospital, and (iv) an eviction of CAH 7, HMC, RCHA
and Empower. The monetary amount in controversy is less than $75,000.00.

13. ’I`his Court therefore has jurisdiction over the parties and the subject matter of this
action.

14. Venue is proper in this Court, as the contract at issue was being performed in this
county, and the Hospital is located in this county.

FACTUAL BACKGROUND
T he Nature of the Hospital

15. The Hospital is a medical facility that provides the City of Prague and surrounding
areas with essential health care services, including diagnostic and therapeutic services; 24-hour
emergency care; convenient and specialized outpatient resources; laboratory, physical
rehabilitation, acute care, swing bed, cardiology, and other services

16. The Hospital is designated as _a Critical Access Hospital by The Centers for
Medicare & Medicaid Services (“CMS”), which is part of the U.S. Department of Health and '
Human Services.

17. Critical Access Hospitals (“CAH’s”) are rural hospitals that maintain no more than

25 inpatient beds and comply with the other applicable federal regulatory requirements

 

Case 5:19-cv-00089-G Document 1-7 Filed 01/31/19 Page 4 of 16

18. CAH’s receive cost-based reimbursement from CMS for Medicare services and
from some states for Medicaid services. CAH’s are p_aid for most inpatient and outpatient services
to Medicare patients at 101% of reasonable costs.

l9. The reimbursement that CAH’s receive is intended to improve their financial
performance and thereby reduce hospital closures.

20. CAH’s are required to submit annual cost reports to CMS containing, inter alia,
provider information such as facility characteristics, utilization data, costs and charges by cost
center (in total and for hdedicme), Medicare settlement data, and financial statement data.

21. 'l`hus, the payments the Hospital receives from CMS are solely to reimbm'se actual
qualifying costs that were previously incurred in the operation of the Hospital. The Defendants
should hold all revenues from CMS in trust to pay the Hospitals employees, insurance, vendors,
as well as Plaintiffs.

Operational Histoly of the Hospital

22. Prior to its relationship with CAH 7, Prague and PPWA leased the Hospital
Pr¢mises to Prag`ue Heaimcare Auiance (“PHA”).

23. ln turn, PHA operated the Hospital for the health and benefit of the City of Prague
and the surrounding areas, providing care for the sick, aged, and intirm.

24. On October 13, 2008, CAH 7 purchased the assets used by PHA to operate the
Hospital, and assumed PHA’s then existing lease with Prague and PPWA.

25. To ensure the continued operation of the Hospital, on December 31, 2013, Prague
and PPWA executed a new lease agreement with CAH 7 (the “Lease Agreement”) that, together

with any amendments or extensions, terminated on December 31, 2018.

 

 

Case 5:19-cv-00089-G Document 1-7 Filed 01/31/19 Page 5 of 16

26. CAH 7 in turn may have contracted with Defendant Empower to manage the

Hospital.

Mnmrnn

FIRST CAUSE OF ACTION - BREACH OF CONTRACT
(Against CAH 7, HMC, RCI'IA, and Empower)

Plaintiffs incorporate each and every allegation of fact or claim set forth above, and further
allege as follows:
27. The second recital of the Lease Agreement states Plaintiii`s’ intent in executing the
Lease:
WHEREAS, the City and the Authority have determined that it is in the public

interest to continue to lease the Hospital Property (as hereinaher defined) to
Hospital. . . .

28. To that end, both Paragraph 2.1 and Paragraph 4.1 of the Lease Agreement
require CAH 7, HMC, RCHA, and Empower to maintain the Hospital as an ongoing, fully
functional “critical access hospital in accordance with a license issued by the Oklahoma
Department of Health.”

29. cAH 7, HMC, RCHA, and Empower have failed co may and fully pay the
Hospital’s employees their wages and salaries as they become due, threatening the stability of the
Hospital and its ability to be maintained as a going concem.

30. CAH 7, HMC, RCHA, and Empower have failed to timely and fully,_ pay the
Hospital’s vendors’ claims as they become due, threatening the stability of the Hospital and its
ability to be maintained as a going concern.

31. The failure of CAH 7, HMC, RCHA, and Empower to pay the Hospital’s

employees and the Hospital’s vendors is a breach of the Lease Agreement.

 

 

Case 5:19-cv-00089-G Document 1-7 Filed 01/31/19 Page 6 of 16

32. Paragraph 3 of the Lease Agreement obligated CAH 7, HMC, RCHA, and
Empower to pay $3,000.00 on the 10th day of each month (the “Due Date”) as rent for the Hospital
Prcperty (“Rent”). Rent payments not paid within 15 days of the Due Date are subject to a late
fee of $150.00.

33. However, CAH 7, HMC, RCHA, and Empower breached Paragraph 3 of the Lease
Agreement by failing to timely pay Rent and late fees, and owe Plaintiffs past due Rent in the
amount of $39,000.00.

34. Paragraph 4.7 of the Lease Agreement sets forth the duty of CAH 7, HMC, RCHA,
and Empower to maintain customary and essential insurance coverage to operate the Hospital.

35. However, CAH 7, HMC, RCHA, and Empower breached Paragraph 4.7 of the
Lease Agreement by failing to maintain all required insurance coverage in the required amounts.

36. Paragraph 4.5 of the Lease Agreement states that CAH 7, HMC, RCHA, and
Empower “shall be responsible for payment of all taxes, assessments, excises, levies, license fees,
permit fees, inspection fees and other authorization fees. . .”. However, CAH 7, HMC, RCHA, and
Empower have breached Paragraph 4.5 by failing to file a personal property tax retum for the
equipment and other assets at the Hospital.

37. Paragraph 4.6 of the Lease Agreement states CAH 7, HMC, RCHA, and Empower
‘\)vill be responsible for all public or private utility services used in connection with the operation
of the Hospital on the Hospital Property during the Term, including, without limitation, water,
electricity, gas, fiber optics and sewer.” However, CAH 7, HMC, RCHA, and Empower have
breached Paragraph 4.6 by failing to timely pay the Hospital’s utility bills, which are over two

months delinquent, subjecting the Hospital to the risk the its utilities could be shut oif.

 

Case 5:19-cv-00089-G Document 1-7 Filed 01/31/19 Page 7 of 16

38. Paragraph 13.11 of the Lease Agreement, as well as other contractual provisions
therein, require CAH 7, HMC, RCHA, and Empower to pay the Plaintifl`s’ attorneys fees for
pursuing their rights under the Lease Agreement

WHEREFORE, Plaintiffs pray for judgment against CAH 7, HMC, RCHA, and Empower
on their First Cause of Action for breach of contract in the amount of $39,000.00, together with

Plaintifl`s’ costs and attorney fees, and for such other relief as may be just and proper.

SECOND CAUSE OF ACTION - UNJUST ENRICHMENT
(Against CAH 7, HMC, RCHA, and Empower)

Plaintiffs incorporate each and every allegation of fact or claim set forth above, and further
allege as follows:

39. CAH 7, HMC, RCHA, and Empower have historically billed the Rents due
Plaintitfs on cost reports to CMS and have received reimbursements for those Rents.

40. However, CAH 7, HMC, RCHA, and Empower have refused to pay that money
representing reimbursement for the Rents to Plaintiffs.

41. Thus, CAH 7, HMC, RCHA, and Empower have knowingly retained sums of
money earmarked for, and belonging to, Plaintiffs.

42. As a result, CAH 7, HMC, RCHA, and Empower have been unjustly enriched to
the detriment of Plaintiffs. <

43 . As a consequence of the unjust enrichment of CAH 7, HMC, RCHA, and Empower,
Plaintiffs have been damaged in an amount as the proof will show.

WHEREFORE, Plaintiffs pray for judgment against CAH 7, HMC, RCHA, and Empower
on their Second Cause of Action for unjust enrichment, together with PlaintiEs’ costs, attorney

fees, in an amount as the proof will show, and for such other relief as may be just and proper.

 

 

Case 5:19-cv-00089-G Document 1-7 Filed 01/31/19 Page 8 of 16

THIRD CAUSE OF AC'I`ION - EVICTION / INJUNCTIVE RELIEF
(Against CAH 7, HMC, RCHA, Empower, County Oli`icers and WCS)

Plaintifl`s incorporate each and every allegation of fact or claim set forth above, and further
allege as follows:

44. Plaintiffs are entitled to evict CAH 7, HMC, RCHA and Empower by reason of
their breaches of the Lease Agreement, and by virtue of the fact that the Lease Agreement expired
on December 31, 2018.

45. However, a sudden eviction or other closure of the Hospital will severely disrupt,
and could entirely preclude, the ability of the Hospital to care for the community.

46. Plaintiffs therefore request that the Court enjoin CAH 7, HMC, RCHA and
Empower, as well as their Atiiliates (as defined in the Lease Agreement), officers, agents,
employees and assigns, (a) from terminating or curtailing the existing services they are providing
to Plaintiffs and the Hospital, and (b) from taking, using or dissipating any funds received or to be
received related to the operation of the Hospital, including, but not limited to, those paid or payable
by the Medicare and Medicaid programs and other payors, and instead require them to operate in
the normal course of business until the Court can hear and determine the Plaintiffs’ request for a
receiver, as set forth more fully below.

47. Plaintii`fs also request that the County Oflicers and WCS be temporarily enjoined
from enforcing tax liens or judgment liens against the Hospital, or otherwise initiating collection
efforts against the Hospital, pending appointment of a Receiver and further order of this Court.

48. Injunctive relief is necessary to prevent immediate and irreparable harm to

Piaintiffs as well as the Hospirai, its patients and the community

 

 

Case 5:19-cv-00089-G Document 1-7 Filed 01/31/19 Page 9 of 16

49. CAH .7, HMC, RCHA and Empower will not be seriously injured by such an
injunction, as they currently provide the necessary services, and can be compensated monetarin
for continuing to provide those services, should they be entitled to such.

50. The County Officers and WCS lwill not be seriously injured by such an injunction,
as their right to payment will only be delayed while the Receiver gains control of the affairs ofthe
Hospital.

WHEREFORE, Plaintiffs pray for judgment on their Third Cause of Action against CAH
7, HMC, RCHA and Empower, as well as their Affiliates, ofticers, agents, employees and assigns,
enjoining them (a) from terminating or curtailing the existing services they are providing to
Plaintiffs and the Hospital, and (b) from taking, using or dissipating any funds received or to be
received related to the operation of the Hospital, including, but not limited to, those paid or payable
by the Medicare and Medicaid programs and other payors, and also enjoining the County Oflicers
and WCS ii'om enforcing tax liens or judgment liens against the Hospital, or otherwise initiating
collection efforts against the Hospital, pending appointment of a Receiver and further order of this
Court.

FOURTH CAUSE OF AC"I'ION - ALTER EGO
(Against Perez)

51. Plaintiffs incorporate each and every allegation of fact or claim set forth above, and

further allege as follows:
52. James and Phyllis Shaffer (the “Shaffers”) are believed to be shareholders of

Defendant HMC, which owns and operates the following 10 small community hospitals in the
Midwest, including four located in Oklahoma (collectively the “CAH Hospitals”):

» CAH Acquisition Company #1, LLC, a Delaware limited liability currently doing
business as Washington County Hospital in Plymouth, North Carolina (“CAH l”);

 

Case 5:19-Cv-00089-G Document 1-7 Filed 01/31/19 Page 10 of 16

¢ CAH Acquisition Company #2, LLC, a Delaware limited liability company currently
doing business as Oswego Community Hospital in Oswego, Kansas (“CAH 2”);

¢ CAH Acquisition Company #3, LLC, a Delaware limited liability company currently
doing business as Horton Community Hospital in Horton, Kansas (“CAH 3”);`

0 CAH Acquisition Company #4, .Inc., an 0k1ahoma corporation currently doing
business as Drumright Regional Medical Center in Drumright, Oklalzoma (“CAH 4 ”);

¢ CAH Acquisition Company #5, LLC, a Delaware limited liability company currently
doing business as I-Iillsboro Community Hospital in Hillsboro, Kansas (“CAH 5”);

¢ CAH Acquisition Company #6, LLC, a Delaware limited liability company currently
doing business as l-7O Community Hospital in Sweet Springs, Missouri (“CAH 6” ;

0 CAHAcquisition Company #7, LLC, a Delaware limited liability company currently
doing business as Prague Community Hospital in Prague, Oklahoma (“CAH 7 ”);

¢ CAH Acquisition Company #11, LLC, a Delaware limited liability company currently
doing business as Lauderdale Community Hospital in Ripley, Tennessee (“CAH ll”); t

¢ CAHAcquisition Company #12, LLC, a Delaware limited liability company currently
doing business as Fairfax Community Hospital in Fairfax, Oklahoma (“CAH 12");
and

0 CAHAcquisition Company #16, LLC, a Delaware limited liability company currently
cligi);g business as Haslcell County Community Hospital in Stigler, Oklahoma (“CAH
5 3. On November 7, 2018, the Shaffers sued Defendants Perez, HMC, and other related
parties in the United States District Court for the Westem District of Missouri (the “Shaffer
Lawsuit”).
54. Perez is a managing director ofHMC, and is in direct and constant control of HMC
and RCHA, as well as each of the CAH Hospitals, including CAH 7 .
55. HMC and the CAH Hospitals, and other entities controlled by Perez, are

interrelated companies that Pcrez operates as a single entity.

56. In the federal complaint, the Shaffers detail how Perez used HMC, the CAH

Hospitals (including Defendant CAH 7) and other entities as instrumentalities to establish and

10

 

 

Case 5:19-Cv-00089-G Document 1-7 Filed 01/31/19 Page 11 of 16

maintain an illegal billing scheme to bilk public and private insurers out of millions of dollars in
payments for laboratory services that were not performed on patients at those hospitals (the
“~Billing Scheme”).

57. Perez used, and continues to use, the Billing Scheme as a means to enrich himself
at the expense of the lnsurance Companies, and ultimately at the expense of the CAH Hospitals
because private insurers have cut off payer contracts with the CAH Hospitals in large part because
of Perez’s Billing Scheme.

58. In fact, the Billing Scheme is presently the target of multiple federal and state court
civil lawsuits, including:

¢ County of Yadkin v. CAH Acquisition Company 10, LLC et al., No. `,lS-cv-0229
complaint filed (E. D. N. C.)

¢ Blue Cross and Blue Shield of Georgia, Inc et al., v. Jorge Perez et al., No. lS-cv~
01304, complaint filed (N.D. Ga. December 28, 2018)

0 Ri'ghtCHOICE Managed Care, Inc. et al. v. Jorge Perez et al., No. l_8-cv-6037,
complaint filed (W. D. Mo. March 30, 2018)

0 Cigna Health And Life Insurance Company v. CAH Acquisition Company 7, LLC )

d/b/a Prague Community Hospital et al., No. lS-cv-0183, complaint filed W.D. Mo.
March 8, 2018),

as detailed in the Shaffer Lawsuit and the above-cited litigation.

59. Perez is personally liable for the wrongdoing of CAH 7, HMC, RCHA, Empower,
and John Does 1-10 because, among other things: (a) these Defendants have disregarded their
respective corporate entities at Perez’s direction; (b) Perez is using the entity Defendants to evade
statutory, contractual, and tort responsibility; (c) Perez is using the entity Defendants to hinder,
delay, and defraud creditors; (d) a fraud would result if the entity Defendants were allowed to
shield Perez and their other shareholders and members from liability; (e) the entity Defendants are

a sham and are being used by Perez to justify a wrong; (t) Perez commingled funds among the

11

 

Case 5:19-Cv-00089-G Document 1-7 Filed 01/31/19 Page 12 of 16

entity Defendants in a manner that constituted fraudulent transfers of assets and disregarded
corporate separateness; and (g) the entity Defendants failed to follow corporate or I_,LCl formalities

60. In summary, Perez uses the corporate or LLC form of HMC, RCHA, Empower,
and the CAH Hospitals, including CAH 7, to further his unified Billing Scheme under these
corporations, keeping profits for himself, and leaving the corporate entities liable for his improper
machinations.

61. Addiu'onally, Perez uses HMC, RCHA, Empower, and the CAH Hospitals,
including CAH 7, to bill and/or overbill Medicare and Medicaid, in order to divert reimbursements
from CMS to himself and for his beneiit, intentionally and improperly leaving landlords,
employees, providers, vendors and other creditors of these entities unpaid for goods and services.

WHEREFORE, Plaintiffs, pray for judgment on their Fourth Cause of Action against Perez
holding him liable for all the debts of CAH 7, HMC, RCHA, and Empower, as well as their
AHiliates, ohicers, agents, employees and assigns.

FIFTH CAUSE OF ACTION - ACCOUNTING
(Against CAH 7, HMC, RCHA, Empower and Perez)

62. Plaintiffs incorporate each and every allegation of fact or claim set forth above, and
further allege as follows: ~

63. Beginning on or about March 29, 2017, Perez, by himself and through the entities
he controls,- took control of the books and records of the CAH Hospitals, including CAH 7 and
RCHA, and improperly exerted control over both CAH 7’s and RCHA’s bank accounts

64. Perez, using various entities, thereby controlled all funds coming into the HMC
Hospitals and all funds going out of those hospitals’ accounts, including CAH 7.

65. Perez has misappropriated and diverted money belonging to CAH 7, and failed to

provide to the Hospital’s employees, providers, vendors, and other creditors such as Plaintiffs,

12

 

Case 5:19-Cv-00089-G Document 1-7 Filed 01/31/19 Page 13 of 16

timds that were rightfully owing to them, as alleged in this lawsuit as well as in the Shaffer Lawsuit
and the other litigation cited above,

66 . Plaintiffs are entitled to know all of the financial transactions affecting the Hospital
and to examine the books and records of CAH 7, RCHA, and Empower to determine if the money
reimbursed from CMS to CAH 7 was fraudulently transferred to Perez, to Perez’s alter egos, or
elsewhere

WHER.EFORE, Plaintiffs, pray for judgment on their Fitth Cause of Action requiring
Defendants Perez, CAH 7, HMC, RCHA, and Empower to provide Plaintiffs an accounting all of

the financial transactions affecting the Hospital since December 31, 2013.

SIXTH CAUSE OF AC'I'ION - APPOINTMENT OF RECEIVER
(Against CAH 7, HMC, RCHA, and Empower)

67. Plaintiffs' incorporate each and every allegation of fact or claim `set forth above, and
further allege as follows:

68. Every owner of a hospital facility in Oklahoma is required to obtain a license to
operate that particular facility from the Oklahoma Departrnent of Health (“ODH”).

69. Each license therefore is tied to a specific location.

70. For example, CAH 7 presumably owns the ODH license to operate the Hospital
located in Prague (the “Prague Hospital License”).

7l. However, CAH 7 cannot use the Prague Hospital License to operate a medical
facility at any other location.

72. If CAH 7, HMC, RCHA, Empower, or Perez were to shut the Hospital down, the
Prague Hospital License would be forfeited, and the Hospital would have to cease all operations
until a new license could be obtained. This could pose an insurmountable problem blocking the

reopening ofthe Hospital.

13

 

 

Case 5:19-Cv-00089-G Document 1-7 Filed 01/31/19 Page 14 of 16

73. Additionally, similar to the notion of construction trust funds, the CMS
reimbursement payments that CAH 7, MHC, RCHA and/or Empower receive constitute
reimbursement/payment for actual goods and services these Defendants received from Plaintiifs,
employees, providers, vendors and others.

74. In addition to these funds, CAH 7, HMC, RCHA and Empower also receive
revenues from insurance carriers and from private pay individuals for services performed.

75. Despite receiving these income sources, CAH 7, HMC, RCHA and Empower have
failed to pay their expenses and debts as they become due in the ordinary course of business. Thus,
they are by definition insolvent, or are in imminent danger of insolvency.

76. As set forth above, CAH 7, HMC, RCHA and Empower are used in the improper
Billing Scheme, and are improperly diverting revenue sources away from employees, providers,
vendors and creditors for the benefit and use of Perez,

77 . Perez, CAH 7, HMC, RCHA and Empower have created an immediate threat to the
health and safety of the Hospital’s current patients and to those persons who might urgently need
the Hospital’s medical care and services in the future. This situation creates immediate and
irreparable injury to Plaintiffs and jeopardizes patient care.

78. In order to preserve the Prague Hospital License, and therefore the ongoing
operation and viability of the Hospital, and in order to ensure proper distribution of CMS
reimbursements and other revenues, Plaintif`fs are entitled to the immediate appointment of a
receiver to take possession and control of (i) the Prague Hospital License (ii) CAH 7 , (iii) RCHA,
(iv) HMC, (v) Empower, and (vi) any other entity controlling the Hospital, as well as (vi) all
financial accounts used to receive revenues of the Hospital, whether owned by CAH 7, RCHA,

HMC, Empower or any other person or entity.

14

 

Case 5:19-Cv-00089-G Document 1-7 Filed 01/31/19 Page 15 of 16

79. Additionally, Perez, CAH 7, HMC, RCHA and Empower should be ordered to
immediately turn over to a receiver control and possession of the Prague Hospital License, all
financial accounts used to receive revenues of the Hospital, buildings, facilities, fixtures,
furnishings, equipment, devices, supplies, medicines, inventory, records, patient information,
computer log-ins and passwords, and any and all other information and property that is necessary
for the Hospital to provide medical care for its patients and future patients. The receiver should
also be specifically directed and authorized to receive all payments to the Hospital from CMS,
insurance companies and other payors.

80. The receivership should continue at least until the Plaintiffs can transfer the Prague
Hospital License to another entity.

WHEREFORE, Plaintiffs pray for judgment on their Sixth Cause of Action against Perez,
CAH 7, Empower, HMC, RCHA and Empower, appointing a receiver as set forth above, and
ordering said Defendants to immediately turn over to the receiver the Hospital’s facilities,
buildings, fixtures, furnishings, equipment, devices, supplies, medicines, records, inventory,
patient information, and any and all other property that is necessary for the Hospital to provide
medical care for its patients and future patients.

ATTOR.NEYS’ LIEN CLAIMED

JURY TRIAL DEMANDED

15

 

Case 5:19-Cv-00089-G Document 1-7 Filed 01/31/19k Page 16 of 16

Respectfully sub -t¢ed, /
J. c ' men(oBA/#11789)
T. P. Howell (OBA # 10347)
Jefli'ey E. Tate (OBA # 17150)
Brock Z. Pittman (OBA # 32853)
Christensen Law Group, P.L.L.C.
The Parkway Building

3401 N.W. 63rd Street, Suite 600
Oklahoma City, Oklahoma 73116
(405) 232-2020 Telephone

(405) 228-1113 Facsimile
clay@christensenlawgoup.com
lynn@christensenlawgroup.com
jef&ey@christensenlawgroup.com
brock@christensenlawgroup.com

_and._

Joseph M. Vorndran (OBA # 21391)
Stuart & Clover, P.L.L.C.

130 N. Broadway, Ste. 100
Shawnee, Oklahoma 74801

(405) 275-0700 Telephone

(405) 275-6805 Facsimiie

joe@tuartclover.com
Attorneysfor Plainti)j{s

16

 

